Filed: March 23, 1999

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                          Nos. 98-6471(L)
               (CR-92-34, CA-97-209-P, CA-97-210-P)



United States of America,

                                                 Plaintiff - Appellee,

           versus


Alton Ray Truesdale, et al,

                                              Defendants - Appellants.



                              O R D E R



     The court amends its opinion filed September 8, 1998, as

follows:

     On the cover sheet, section 4, line 3, and on page 2, text of

opinion, line 7 -- case number “CA-97-209-P” is added to the lower

court information.

                                          For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6471



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALTON RAY TRUESDALE,

                                             Defendant - Appellant.



                             No. 98-6472



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TENNISON ALEXANDER HARRIS,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-34, CA-97-209-P, CA-97-210-P)


Submitted:   July 28, 1998              Decided:    September 8, 1998
Before ERVIN and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alton Ray Truesdale, Tennison Alexander Harris, Appellants Pro Se.
Kenneth Davis Bell, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Alton Ray Truesdale and Tennison Alexander Harris seek to

appeal the district court’s orders denying their motions filed

under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998). We have reviewed

the records and the district court’s opinions and find no rever-

sible error. Accordingly, we deny certificates of appealability and

dismiss the appeals on the reasoning of the district court. United

States v. Truesdale, No. CR-92-34; CA-97-209-P (W.D.N.C. Mar. 4,

1998);   United   States   v.   Harris,   Nos.   CR-92-34;   CA-97-210-P

(W.D.N.C. Mar. 9, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                               DISMISSED

                                    3